Citation Nr: 1622128	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to accrued benefits.

2. Entitlement to payment of nonservice-connected death pension benefits to run concurrently with the payment of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1960 to February 1983.  The Veteran died on July [redacted], 2010; the Appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision and letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the cause of the Veteran's death but denied entitlement to accrued benefits and death pension benefits to run concurrently with the payment of DIC benefits.

In her March 2012 substantive appeal VA Form 9, the Appellant requested a Travel Board hearing.  In July 2013, the Appellant communicated that she was willing to switch to a videoconference hearing.  On January 7, 2014, the Appellant requested to reschedule her January 17, 2014 videoconference hearing.  In March 2014, the Appellant requested that her hearing be conducted before a Travel Board.  In April 2014, the Board remanded the case for a Travel Board hearing, which was scheduled for June 26, 2014.  On June 23, 2014, the Appellant requested to reschedule her Travel Board hearing.  In December 2015, the Veteran requested to have a hearing before the Board in Washington D.C.  In May 2016, the Veteran withdrew her hearing request in writing.


FINDINGS OF FACT

1. At the time of his death, the Veteran did not have any pending claims for benefits before VA and was not in receipt of (or entitled to receive) any benefits.

2. The RO determined that the Appellant was entitled to both DIC and death pension benefits, but granted DIC benefits as the greater benefit.


CONCLUSIONS OF LAW

1. The criteria establishing entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

2. Having been granted DIC as the greater benefit than her alternative entitlement to death pension, the Appellant may not receive both pension and compensation benefits concurrently.  38 U.S.C.A. § 5304 (West 2014); 38 C.F.R. § 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

With respect to the Appellant's claims, VCAA notice is not found to be required.  Indeed, as discussed below, such claims, when not predicated on a claim filed during the Veteran's lifetime, cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  By statute, the Appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

For an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000.

The Veteran died on July [redacted], 2010.  Prior to that date, the Veteran did not have any pending claims for VA benefits, either before the agency of original jurisdiction (AOJ) or the Board.  He was not in receipt of any benefits and was not owed any outstanding benefits prior to his death.  As such, there is no basis for awarding the appellant accrued benefits.  

As it pertains to the Appellant's claim for concurrent payment of DIC and nonservice-connected death pension benefits, except to the extent that retirement pay is waived under other provisions of law, not more than one award of pension, compensation, emergency officers' regular or reserve retirement pay, or initial award of naval pension granted after July 13, 1943, shall be made concurrently to any person based on such person's own service or concurrently to any person based on the service of any other person.  38 U.S.C.A. § 5304(a)(1); 38 C.F.R. § 3.700. 

Except as otherwise provided, a person entitled to receive pension or compensation under more than one law or section of a law administered by VA may elect to receive whichever benefit, regardless of whether it is the greater or lesser benefit, even though the election reduces the benefits payable to his or her dependents.  Such person may at any time elect or reelect the other benefit.  

The Appellant has argued that she should be allowed to receive both an award for DIC and for nonservice-connected death pension benefits to run concurrently.  However, the governing laws and regulations have long held that a person may not receive concurrent payments of compensation and pension benefits, and require the person to elect to receive one benefit or the other.  See 38 U.S.C.A. § 5304; 38 C.F.R. § 3.700.  Although the Appellant is certainly entitled to elect to receive death pension benefits, to do so would not be to her collective benefit since the rate of DIC is the greater benefit.  The Appellant, however, may not legally receive both DIC and nonservice-connected death pension benefits.  

The Board is sympathetic to the Appellant's arguments, particularly in her December 2010 notice of disagreement and March 2012 substantive appeal, which indicate the Appellant's financial hardships.  However, the Board is unable to award any accrued benefits in this case because the Veteran did not file a claim and did not have a claim pending prior to his death; concurrent compensation and pension benefits may not be paid either. 

The Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to payment of nonservice-connected death pension benefits to run concurrently with the payment of DIC benefits is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


